NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
THE ASSOCIATION FOR MOLECULAR
PATHOLOGY, THE AMERICAN COLLEGE OF
MEDICAL GENETICS, THE AMERICAN SOCIETY
FOR CLINICAL PATHOLOGY, THE COLLEGE OF
AMERICAN PATHOLOGISTS, HAIG KAZAZIAN,
MD, ARUPA GANGULY, PhD, WENDY CHUNG, MD,
PhD, HARRY OSTRER, MD, DAVID LEDBETTER,
PhD, STEPHEN WARREN, PhD, ELLEN MATLOFF,
M.S., ELSA REICH, M.S., BREAST CANCER
ACTION, BOSTON WOMEN’S HEALTH BOOK
COLLECTIVE, LISBETH CERIANI,
RUNI LIMARY, GENAE GIRARD, PATRICE
FORTUNE, VICKY THOMASON,
and KATHLEEN RAKER,
Plaintiffs-AppelleeS,
V.
UNITED STATES PATENT AND
TRADEMARK OFFICE,
Defendcmt,
and
MYRIAD GENETICS, INC.,
Defen,dan,t-Appellant,
and
LORRIS BETZ, ROGER BOYER, JACK BRITTAIN,
ARNOLD B. COMBE, RAYMOND GESTELAND,
JAMES U. JENSEN, JOHN KENDALL MORRIS,

ASSOCIATION FOR MOLECU`LA.R V. PTO 2
THOMAS PARKS, DAVID W. PERSHING, and
MICHAEL K. YOUNG, in their official capacity as
Direct0rs of the University of Utah Research F0un-
dati0n,
Defendan,ts-Appellan,ts.
2010-1406
Appeal from the United States District Court for the
S0uthern District of New York in case 'no. 09-CV-4515,
Senior Judge Robert W. Sweet.
ON MOTION
ORDER
Myriad Genetics, lnc. and Lorris Betz et al. Myriad)
move for a 60-day extension of tirne, until October 22,
2010, to file their brief. The Association for Molecular
Pathology et al. (Association) oppose l\/lyriad replies
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipated

3 ASSOCIATION FOR MOLECULAR V. PTO
FoR THE CoURT
AUG 1 gunn fsi Jan Horbaly
_ Date J an Horbaly
cc: Christopher A. Hansen, Esq.
Gregory A. Castanias, Esq.
s17
Clerk
"Haee"EStiE'te:°“
AUG 1 9 2010
.|AN|'l0RBALY
ll.W